Response to Amendment
The Amendment After Non-Final Rejection filed on 7/18/2022 has been received and made of record.  Examiner notes that the Applicant has added claims 14-20.  Examiner withdraws the Double Patenting Rejection over the Takeda Patent # 10,574,924. Claims 2-20 are pending in this application.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
First in regards to claims 2, 10, and 11, Applicant argues Kobayashi (US Patent Pub. # 2012/0199933) reference does not teach the limitation of “a second transistor disposed adjacent to the photoelectric conversion unit, the second transistor including, as a gate, an overflow discharge portion" (See Remarks, pg 6-8).  The Examiner respectfully disagrees.  Specifically noting the Kobayashi reference teaches a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion.  Applicant argues the transistor 609 controls the connection between the photoelectric conversion portion 601 and the alleged OFD provided by line 110. This is quite distinct from the transistor’s gate including an overflow discharge portion, as claimed by Applicant. Indeed, the gate of transistor 609 of Kobayashi is connected to pulse line TX3(n), which is never described as an OFD in any fashion whatsoever in Kobayashi.  Applicant’s Specification teaches the global reset gate has a function similar to that of an overflow discharge portion OFB as shown in FIG. 21 and directly discharges charge accumulated in the photodiode PD to the reset drain RST Drain adjacent thereto. That is, the global reset gate PG may discharge charge remaining in the photodiode PD to the reset drain RST Drain while the charge is transmitted in the first holding unit MEM1 to the fourth holding unit MEM4, thereby completing the reset operation (Page 58, lines 15-24).  Kobayashi reference teaches the potential of the charge path between the photoelectric conversion portion 601 and the charge holding portion 602 is lower than the potential of the charge path between the photoelectric conversion portion 601 and the OFD region (Para 80) and global exposure can be performed relatively easily, but the charges in the photoelectric conversion portion 601 are discharged to the OFD region during transfer from the charge holding portion 602 to the FD region (Para 82).  Examiner does not analyze this to be different.  In addition the claims require a transistor that includes a gate and an overflow discharge portion.  Kobayashi includes both a gate and an overflow discharge portion.
For this reason, the Examiner believes Kobayashi does teach the limitations of claims 2, 10, and 11 and the rejection to the claim will be set forth below.

In regards to claims 3-5, 9, and 12, Applicant argues Takatsuka is introduced for alleged disclosure of a floating diffusion adjacent to a second charge holding unit, among other things, but does not otherwise address the above-described deficiencies of Kobayashi in any fashion. Thus, a prima facie case of obviousness is absent from the record notwithstanding the introduction of Takatsuka.  Examiner directs the applicant to the rebuttal above in regards to claim 2.
For this reason, the Examiner believes Kobayashi does teach the limitations of claims 3-5, 9, and 12 and the rejection to the claim will be set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US Patent Pub. # 2012/0199933).
As to claim 2, Kobayashi discloses a light detecting device, comprising: 
a plurality of pixels (pixel 600), respectively including:
a photoelectric conversion unit (photoelectric conversion portion 601) (Para 75),
a first charge holding unit (charge holding portion 602) (Para 75),
a first transistor (second transfer portion 605) disposed between the photoelectric conversion unit (601) and the first charge holding unit (602) (Para 75), and
a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion (overflow drain (hereinafter OFD)) (Para 75).
As to claim 10, Kobayashi teaches further comprising: a control circuit (equivalent circuit) configured to control operations of the plurality of pixels, and to drive the plurality of pixels (600) to perform a global shutter imaging operation (global exposure) (Para 77 and 82).  Kobayashi teaches the equivalent circuit is applicable to a configuration in which control wiring of individual elements is fixed to a constant voltage and in which control of conduction is not performed (Para 77).
As to claim 11, Kobayashi teaches wherein the second transistor (609) abuts the photoelectric conversion unit (601) and is configured to selectively connect (TX3) the photoelectric conversion unit (601) to a reset drain (110) (Para 75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Patent Pub. # 2012/0199933) in view of Takatsuka (US Patent Pub. # 2011/0242389).
As to claim 3, note the discussion above in regards to claim 2.  Kobayashi teaches wherein each of the plurality of pixels further includes a floating diffusion (sense node 603) (Para 75).  Kobayashi does not teach wherein each of the plurality of pixels further includes a floating diffusion adjacent to a second charge holding unit.  Takatsuki (Fig. 24) teaches wherein each of the plurality of pixels (unit pixel 90F) further includes a floating diffusion (FD (floating diffusion) area 123) adjacent to a second charge holding unit (memory section 451) (Para 318).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second memory section as taught by Takatsuki to pixel of Kobayashi, to reduce the quantity of a coupling noise included in the pixel signal (Para 41 of Takatsuki).
As to claim 4, Kobayashi teaches wherein the first transistor (605) is configured to transfer a charge from the photoelectric conversion unit (601) to the first charge holding unit (602) (Para 75).
As to claim 5, Takatsuki teaches wherein the first charge holding unit (322) is one of a plurality of first charge holding units (322 and 451) respectively corresponding to the pixels (90F), and further comprising: a wiring unit (vertical drive section 62, a column processing section 63, a horizontal drive section 64 and a system control section 65) coupled to the plurality of first charge holding units (322 and 451) via a plurality of contacts (second transfer gate 321 and third transfer gate 452) (Para 126, 310, and 319).
As to claim 9, Takatsuki teaches wherein the wiring unit (62, 63, 64 and 65) provides power to transfer a charge accumulated at the photoelectric conversion unit (121) to the plurality of first charge holding units (322 and 451) (Para 126, 310, and 319).
As to claim 12, Kobayashi teaches a light shielding unit (light shielding member 115) configured to shield the plurality of first charge holding units (charge holding portion 102) from an incident light (incident light) (Para 44).  Takatsuki teaches wherein the first charge holding unit (322 and 451) is one of a plurality of first charge holding units (322 and 451) respectively corresponding to the pixels (90F) (Para 310 and 318).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second memory section as taught by Takatsuki to pixel of Kobayashi, to reduce the quantity of a coupling noise included in the pixel signal (Para 41 of Takatsuki).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,282,262 (Takeda) in view of Kobayashi (US Patent Pub. # 2012/0199933). 
Claim 2 of the instant application is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.  Takeda (US Patent # 9,282,262) does not teach a second transistor disposed adjacent to the photoelectric conversion unit, the second transistor including, as a gate, an overflow discharge portion.  Kobayashi teaches a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion (overflow drain (hereinafter OFD)) (Para 75).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a charge output control portion as taught by Kobayashi to the pixel of Takeda (US Patent # 9,282,262), to remove unnecessary charges from the photodiode (Para 52 of Kobayashi). 
Claims 3-20 of the instant application dependent on claim 2 of the instant application.  Therefore claims 3-20 are unpatentable for obviousness-type double patenting.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,571,776 (Takeda) in view of Kobayashi (US Patent Pub. # 2012/0199933). 
Claim 2 of the instant application is not patently distinct from the earlier patent claim 1 and as such is unpatentable for obviousness-type double patenting.  Takeda (US Patent # 9,571,776) does not teach a second transistor disposed adjacent to the photoelectric conversion unit, the second transistor including, as a gate, an overflow discharge portion.  Kobayashi teaches a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion (overflow drain (hereinafter OFD)) (Para 75).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a charge output control portion as taught by Kobayashi to the pixel of Takeda (US Patent # 9,571,776), to remove unnecessary charges from the photodiode (Para 52 of Kobayashi). 
Claims 3-20 of the instant application dependent on claim 2 of the instant application.  Therefore claims 3-20 are unpatentable for obviousness-type double patenting.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,832,410 (Takeda) in view of Kobayashi (US Patent Pub. # 2012/0199933). 
Claim 2 of the instant application is not patently distinct from the earlier patent claim 1 and as such is unpatentable for obviousness-type double patenting.  Takeda (US Patent # 9,832,410) does not teach a second transistor disposed adjacent to the photoelectric conversion unit, the second transistor including, as a gate, an overflow discharge portion.  Kobayashi teaches a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion (overflow drain (hereinafter OFD)) (Para 75).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a charge output control portion as taught by Kobayashi to the pixel of Takeda (US Patent # 9,832,410), to remove unnecessary charges from the photodiode (Para 52 of Kobayashi). 
Claims 3-20 of the instant application dependent on claim 2 of the instant application.  Therefore claims 3-20 are unpatentable for obviousness-type double patenting.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,104,327 (Takeda) in view of Kobayashi (US Patent Pub. # 2012/0199933). 
Claim 2 of the instant application is not patently distinct from the earlier patent claim 1 and as such is unpatentable for obviousness-type double patenting.  Takeda (US Patent # 10,104,327) does not teach a second transistor disposed adjacent to the photoelectric conversion unit, the second transistor including, as a gate, an overflow discharge portion.  Kobayashi teaches a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion (overflow drain (hereinafter OFD)) (Para 75).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a charge output control portion as taught by Kobayashi to the pixel of Takeda (US Patent # 10,104,327), to remove unnecessary charges from the photodiode (Para 52 of Kobayashi). 
Claims 3-20 of the instant application dependent on claim 2 of the instant application.  Therefore claims 3-20 are unpatentable for obviousness-type double patenting.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,760 (Takeda) in view of Kobayashi (US Patent Pub. # 2012/0199933). 
Claim 2 of the instant application is not patently distinct from the earlier patent claim 1 and as such is unpatentable for obviousness-type double patenting.  Takeda (US Patent # 11,070,760) does not teach a second transistor disposed adjacent to the photoelectric conversion unit, the second transistor including, as a gate, an overflow discharge portion.  Kobayashi teaches a second transistor (charge output control portion 609) disposed adjacent to the photoelectric conversion unit (601), the second transistor (609) including, as a gate, an overflow discharge portion (overflow drain (hereinafter OFD)) (Para 75).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a charge output control portion as taught by Kobayashi to the pixel of Takeda (US Patent # 11,070,760), to remove unnecessary charges from the photodiode (Para 52 of Kobayashi). 
Claims 3-20 of the instant application dependent on claim 2 of the instant application.  Therefore claims 3-20 are unpatentable for obviousness-type double patenting.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/5/2022